United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
PERSONNEL OPERATIONS TEAM,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-160
Issued: March 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2012 appellant filed a timely appeal from a June 14, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The record also contains an
October 4, 2012 nonmerit decision. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUES
The issues are: (1) whether appellant has established an injury in the performance of
duty on April 23, 2012; and (2) whether OWCP properly denied appellant’s application for
reconsideration without reviewing the merits of her claim for compensation.
1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted new medical evidence. The Board’s review of a case is limited to evidence that
was before OWCP at the time of the final decision on appeal. The Board cannot consider new evidence on appeal.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 26, 2012 appellant, then a 48-year-old telephone service representative, filed a
traumatic injury claim (Form CA-1) alleging that on April 23, 2012 she sustained an injury when
she pushed on a door that was opening slowly. Appellant stated that she felt a pull under her left
breast and felt pain. The reverse side of the claim form indicated that appellant stopped working
on April 24, 2012.
Appellant submitted a Form CA-16 (authorization for treatment), with the physician’s
portion of the form dated April 24, 2012 and completed by Dr. Suresh Patel, a Board-certified
internist, who reported a history of injury that appellant hurt the left side of the chest wall trying
to open a bathroom door on April 23, 2012. Dr. Patel diagnosed atypical chest pain and checked
a box “yes” that the condition was caused or aggravated by employment. He submitted notes
dated April 24, May 4 and 18 and June 8, 2012 indicating that appellant remained off work due
to chest pain.
By letter dated May 14, 2012, OWCP advised appellant of the need to submit a complete
medical report that included a physician’s opinion supported by medical explanation, as to how
the work incident caused or aggravated a medical condition. In a CA-20 (attending physician’s
report) dated June 8, 2012, Dr. Patel provided a history that appellant hurt her chest while trying
to open a bathroom door and diagnosed chest pain.3 He again checked a box “yes” on causal
relationship with employment.
By decision dated June 14, 2012, OWCP denied the claim for compensation. It found the
incident occurred as alleged, but the medical evidence was insufficient to establish the claim.
On July 6, 2012 appellant requested reconsideration of the claim. She stated that she had
pulled a muscle that was still painful. As to medical evidence, appellant submitted narrative
reports dated April 24, May 4 and 18, June 8 and 22, 2012. The April 24, 2012 report stated that
appellant’s chief complaint was that she hurt the left side of the anterior lower chest while trying
to open a bathroom door at work. Dr. Patel provided results on examination and diagnosed
atypical chest pain. In the June 22, 2012 report, Dr. Patel also diagnosed crush injury of the left
chest wall.
In a decision dated October 4, 2012, OWCP found that the application for reconsideration
was insufficient to warrant merit review of the claim for compensation.
LEGAL PRECEDENT -- ISSUE 1
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”4 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
3

The report is difficult to read with respect to the diagnosis. The ICD-9 (international classification of diseases,
ninth revision) code provided was 786.59, which is “other chest pain.”
4

5 U.S.C. § 8102(a).

2

commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”5 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.6 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.7
OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.8 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.9
Rationalized medical opinion evidence is medical evidence that includes a physician’s
opinion that is based on a complete factual and medical background, of reasonable medical
certainty and supported by medical rationale explaining the nature of the relationship between
the diagnosed condition and the specific employment factors identified by the claimant. The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.10
ANALYSIS -- ISSUE 1
In the present case OWCP accepted that an incident occurred as alleged on
April 23, 2012, but the issue is whether the medical evidence is sufficient to establish causal
relationship between a diagnosed condition and the employment incident. To constitute
rationalized medical evidence, there must be a complete background, a firm diagnosis and an
opinion on causal relationship that is supported by medical rationale. Dr. Patel provides only a
brief history in form reports that appellant was trying to open a door, without providing any

5

Valerie C. Boward, 50 ECAB 126 (1998).

6

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (July 2000).

9

Id.

10

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

additional detail.11 The diagnosis was atypical chest pain, without further explanation. In
addition, the opinion on causal relationship consisted of checking a box “yes” as to causal
relationship with employment.
The Board has held that when a physician’s opinion consists of only the checking of a
box, without further explanation or detail, it is of diminished probative value.12 Dr. Patel did not
provide any medical rationale to support his opinion on causal relationship. He continued to
submit notes indicating that appellant was disabled, but he did not provide a rationalized medical
opinion, based on a complete background, on causal relationship between a diagnosed condition
and the April 23, 2012 employment incident.
It is appellant’s burden of proof to submit the necessary medical evidence to establish the
claim. She was advised of the need to submit probative medical evidence in the May 14, 2012
OWCP letter. For the reasons noted above, appellant did not meet her burden in this case.
On appeal, appellant asserts that she did suffer a painful injury at work. The issue,
however, is a medical issue and an employment injury must be established by probative medical
evidence. The evidence of record is not sufficient to establish an employment injury. Appellant
may submit new evidence or argument with a written application for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,13
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”14 Section
10.608(b) states that any application for review that does not meet at least one of the

11

The Board notes that where an employing establishment properly executes a Form CA-16 which authorizes
medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16 creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. Tracey P. Spillane, 54 ECAB 608 (2003). The period for
which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP. See 20 C.F.R. § 10.300(c). The record is silent as to whether OWCP paid for the cost of
appellant’s examination or treatment for the period noted on the form.
12

M.F., Docket No. 12-1501 (issued December 11, 2012); Gary J. Watling, 52 ECAB 278 (2001).

13

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
14

20 C.F.R. § 10.606(b)(2).

4

requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.15
ANALYSIS -- ISSUE 2
Appellant requested reconsideration and stated that she was still in pain and had pulled a
muscle at work. The application for reconsideration did not show that OWCP erroneously
applied or interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP.
The underlying issue in the case was a medical issue as to causal relationship between a
medical condition and the April 23, 2012 employment incident. While appellant does not have
to meet her burden of proof to require OWCP to reopen the claim, she must submit relevant and
pertinent evidence not previously considered by OWCP. The narrative reports from Dr. Patel
were not previously considered, but they do not provide any new and relevant evidence on the
medical issue presented. Dr. Patel did not provide any additional history of injury or provide any
new evidence on causal relationship. The June 22, 2012 report contained a new diagnosis of a
crush injury, but without any additional explanation as to its relationship with the April 23, 2012
employment incident, it is not new and relevant evidence.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered by OWCP.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
April 23, 2012. The Board further finds that OWCP properly denied appellant’s application for
reconsideration with merit review of the claim for compensation.

15

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 4 and June 14, 2012 are affirmed.
Issued: March 12, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

